                                           Case 3:20-cv-00687-SK Document 27 Filed 09/15/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AEROTEK, INC.,                                       Case No. 20-cv-00687-SK
                                   8                     Plaintiff,
                                                                                              ORDER OF CONDITIONAL
                                   9              v.                                          DISMISSAL
                                  10     SUNPOWER CORPORATION,
                                                                                              Regarding Docket No. 26
                                  11                     Defendant.

                                  12           Plaintiff filed a notice of case resolution in which it advised the Court that the above
Northern District of California
 United States District Court




                                  13   captioned matter has been resolved and that Plaintiff anticipates dismissing this action within
                                  14   forty-five days. In light of the settlement, the Court HEREBY ORDERS that this action is
                                  15   DISMISSED without prejudice; provided, however that if any party hereto shall certify to this
                                  16   Court within seventy days, with proof of service, that the agreed consideration for settlement has
                                  17   not been delivered over, the foregoing order shall stand vacated and this case shall be restored to
                                  18   the calendar and set for trial. If no certification is filed, after passage of seventy days, the
                                  19   dismissal shall be with prejudice.
                                  20           IT IS SO ORDERED.
                                  21   Dated: September 15, 2020
                                  22                                                      ______________________________________
                                                                                          SALLIE KIM
                                  23                                                      United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
